Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 12/23/2020, and IDS filed 08/31/2020.

	Claims 1-4, 6, 9, 10, 12-17, 19-22, 25-28 previously presented. Claim 29 has been added. Claims 1-4, 6, 9, 10, 12-17, 19-22, 25-29 are pending. 

Claims 2-4, 13, 16, 17 and 19 have been previously withdrawn from further consideration as being directed to nonelected invention without traverse. 

	Claims 1, 6, 9, 10, 12, 14, 15, 20-22, 25-29 are subject of this office action. 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the expressions “less than”, “no greater than” and “less than” claimed by claims 20, 21, and 26, respectively, with no lower limit, the expressions render the claims indefinite. The boundaries of coverage is not imposed by the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 10, 12, 14, 15, 20-22, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquier (US 2006/0159643) as evidenced by Material Safety Data Sheet (Luzenac America, Inc., June 1, 2007) in view of Touyama et al. (US 2011/0123580), as evidenced by WO 99/31174 (WO ‘174), and further as evidenced by Jouffret et al. (EP 2770029), all references are of record.

 Applicant Claims 
Claim 1 is directed to a cosmetic composition comprising a talc particulate having a d50laser from 5.0 µm to 25 µm and a lamellarity index from 2.0 to 8.0, 
wherein the talc particulate comprises less than 20% aluminum, based on the weight of the talc particulate,
wherein the cosmetic composition is for application to human skin, and wherein t	the cosmetic composition is a pressed powder.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jacquier teaches cosmetic compositions for making up or caring for keratin materials (abstract).  The compositions can be in the form of compacted powders (paragraph 0140; examples 9 and 10, claim 42) as set forth in instant claims 9-10, 12, and 14.  The reference teaches talc particulate have D50 equal to or greater than 10 µm, equal to or greater than 12 µm, or equal to or greater than 14 µm (paragraph 0136). Further, the Material Safety Data Sheet provides evidence that the majority of talc made by Luzenac taught in Jacquier is hydrous magnesium silicate with less than 2% being magnesium aluminum silicate (see Section II of the Material Safety Data Sheet).  Thus, a skilled artisan would have a reasonable expectation that the talc of Jacquier would have less than 20% aluminum and more specifically less than about 10% and no greater than about 5% set forth in instant claims 20-21 and 26.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
However, Jacquier does not teach the lamellarity index of 2.0-8.0 as claimed by 
Touyama teaches cosmetic composition suitable for touch up that has both simplicity that anyone can use and natural beautiful finish with good coverage (abstract; ¶¶ 0010, 0015). The composition comprises talc powder having high aspect ratio more than 10 and average aspect ratio between 10 and 100 (¶ 0017; claim 3). The talc powder has particle sizes (D50) of 15-40 µm (¶ 0018). The talc is subjected to surface treatment (¶ 0021). The cosmetic composition can be a compressed powder (¶ 0034, examples). The aspect ratio is the defined as the ratio between the average diameter of talc particle and its average thickness, and it is linked to the lamellarity index by linear proportionality as evidenced by WO 174 (pages 3-4 of the provided translation), and as further evidenced by Jouffret in paragraph [0016] that teaches talc particulate having high aspect ratio are defined as particulate having lamellarity index less than 5.0, e.g. greater than 4.0. Jouffret further teaches talc particulate have particle sizes of 5 µm, paragraph [0011], and 15 µm or less, paragraph [0018]. Since the talc particles taught by the Touyama overlap in size with that taught by Jacquier and have high aspect ratio, then they are expected to have lamellarity index overlapping with the claimed lamellarity index as evidenced by Jouffret.  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cosmetic composition comprising talc particulate as taught by Jacquier, and alter the talc within the cosmetic 
Regarding the talc powder diameter of 5-25 µm as claimed by claim 1, and 7.5-12.5 µm as claimed by claim 29, it is taught by Jacquier that teaches D50 equal to or greater than 10 µm, equal to or greater than 12 µm, or equal to or greater than 14 µm, and Touyama that teaches 15-40 µm. The claimed particle sizes overlap with the claimed sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the lamellarity index as claimed by claim 1 from 2.0-8.0, Touyama teaches talc particles having particle sizes higher than Jacquier , and are expected to have higher aspect ratio that is linearly proportionate to the lamellarity index, and expected to have higher lamellarity index. The talc particles are expected to have high lamellarity index that linearly proportionate to the high aspect ratio as evidenced by WO ‘174, and have less than 5.0 and higher than 4.0 as evidenced by Jouffret.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.
Regarding the claimed amount of aluminum of less than 20% as claimed by claim 1, and less than 10% as claimed by claims 20 and 26, and no greater than 5 as claimed by claim 21, Jacquier teaches less than 2%, as evidenced by Material Safety Data Sheet. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With respect to instant claims 6, 10, 14 and 15, the claims recite the intended use of the claimed composition that imparts no patentability to the composition claims. The instant specification provides evidence that the talc of the instant claims acts as a cohesion enhancer, color booster, crack prevention additive, and a coverage and/or opacity enhancer (see pg. 1, lines 5-7 of the specification).  Thus, since Jacquier suggests the talc of the instant claims in compositions with other ingredients; a skilled artisan would have a reasonable expectation that Jacquier’s compositions would be capable of use as and/or comprise a cohesion enhancer, color booster, crack prevention additive, and a coverage and/or opacity enhancer.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
Regarding compressed powder as claimed by claims 9, 10, 12, and 14, it is taught by Jacquier and Touyama. 
Regarding claim 12 and the powdered cosmetic compact being manufactured by a wet pressing method; it should be noted that this is a product-by-process limitation.  As a result, a determination of patentability is only based on the product itself.  Applicant is directed to MPEP 2113, which states that "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, it is the examiner’s position that the product rendered obvious by the prior art above meets all the limitations of the structure implied by the process steps of claim 12.  Burden is on applicant to prove otherwise.  Further, Jacquier et al teach its pressed powder cosmetics can comprise oil-based binders, like castor oil (see example 10, paragraph 0173).
Regarding surface treated talc particles as claimed by claims 22 and 25, it is taught by Touyama.
Regarding colorant claimed by claim 27, Jacquier et al teach its compositions comprise pigments (paragraph 0124).
Regarding claim 28 that talc particles have d50sedi between 1-3 µm, this is suggested by Jouffret (claim 3 of the reference. Based on the intended use of the composition, one having ordinary skill in the art would have determined the desired d50sedi. As evidenced by WO ‘174, the high aspect ratio of talc particulate is linearly 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Rejection Under 35 U.S.C. § 103
Applicants argue that Jacquier does not teach the lamellarity index from 2.0 to 8.0, recited in amended claim 1. The Office Action calculates the lamellarity index of the talc via Product Data Sheet mentioned in Jacquier to be 0.6, which is well below the lower limit claimed. Instead, the Office Action relies on Nordhauser and Touyama as allegedly teaching this limitation. However, the combination of Jacquier and Luzenac shows that even if the talc of Jacquier and Luzenac has a median particle size d50laser of 17 µm, Jacquier and Luzenac do not necessarily meet the claimed lamellarity index of 2.0 to 8.0.

In response to this argument, it is argued that Jacquier combined with Touyama, evidenced by WO ‘174 and Jouffret, suggests using talc particulate that is about 10-14 µm or greater taught by Jacquier, and further has high aspect ratio and high lamellarity index that linearly proportionate to high aspect ratio. Jouffret teaches D50 of 5 µm and 15 µm. Based on the intended use of the talc particulate one would have select the desired size, aspect ratio and lamellarity index of the particulate. Based on the intended use of the composition, one having ordinary skill in the art would have determined the desired d50sedi. As evidenced by WO ‘174, the high aspect ratio of talc particulate is 

Applicants disagree with the office regarding both Nordhauser and Touyama, “[s]ince the talc particles taught by the reference are larger than that taught by Jacquier and have high aspect ratio, then they are expected to have higher lamellarity index than particles taught by Jacquier.” Applicant disagrees because these properties would not necessarily be present, particularly in the ranges of amended claim 1. When relying on inherency, the Office must provide rationale or evidence tending to show inherency. M.P.E.P § 2112. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. The result or characteristic must necessarily be present. The claimed properties are not necessarily present in the cited references. Amended claim 1 recites a lamellarity index from 2.0 to 8.0, and simply arriving at a higher inherent lamellarity index based on an alleged linear proportionality evidenced by another separate reference WO 174 does not meet the claimed combination of “a talc particulate having a d50laser from 5.0 pm to 25.0 pm and a lamellarity index from 2.0 to 8.0,”.

In response to this argument, it is noted that Nordhuser is no longer relied upon in view of amended claim 1 that recites the upper limit of the size of the talc particulate of 20 µm. Touyama teaches overlapping particulate size from 15-40 µm. As evidenced by Jouffret, particles having size of 15 µm (or less, e.g. 5 µm) have lamellarity index between 4 and 5. Applicants failed to show unexpected results obtained from the claimed particle size or lamellarity index. It is further argued that lamellarity index is inherent for specific talc particulate having a particular size as measured by specific leaser device and method. Atlas Powder versus Ireco, 51 USPQ 2d 1943, (Fed. Cir. discovery of a previously unappreciated property of a prior art composition does not render the old composition new to the discoverer. The fact that prior art taught away from the claim is, in fact, only a showing that prior art did not recognize the inherent function. This lack of contemporary understanding did not defeat the showing of inherency. The present claim is directed to product, which is identical to the product disclosed by the prior art and inherently will have the same properties and functions. It has been held that once a reference teaching product appearing to be substantially identical is made basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to applicant to show an unobvious difference. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Applicants argue that the combination of Jacquier and Luzenac shows that even if the talc of 50laser of 17 pm, Jacquier and Luzenac do not necessarily meet the claimed lamellarity index of 2.0 to 8.0. Accordingly, it is not inherent that Nordhouser and/or Touyama would possess the requisite lamellarity index either. Further, even if Nordhouser and/or Touyama somehow met the claimed lamellarity index, which Applicant does not concede, a person of ordinary skill in the art would have to select the claimed d50laser from Touyama’s broader range of D50 of 15 to 40 microns. A skilled artisan would not be motivated to do so. 

In response to this argument, it is argued that Jacquier does not teach only median particle size of 17 µm, the reference further teaches median particle sizes of equal or greater than 10 µm, equal or greater than 12 µm, or equal or greater than 14 µm. Therefore the reference is not restricted to 17 µm and not only to Luzenac brand. However, since 17 µm could be preferred by the reference since it is exemplified. One having ordinary skill in the art, based on the intended use, would have selected the particle having of D50 greater than 14 µm as taught by Jacquier including 17 µm from those taught by Touyama. It is well settled that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). Further, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed ranges. Based on the intended use of the composition, one having ordinary skill in the art would have determined the desired d50sedi. 
Further, motivation to combine the references exists, as well as reasonable In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The rational to modify or to combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve different problem. It is not necessary that the prior art suggest the combination or modification to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972.

Applicants argue that dependent claims 6-7, 9-10, 12, 14-15, 20-21, and 25-28 are allowable at least due to their respective dependence from independent claim 1. 

In response to this argument, it is argued that claim 1 is not allowable for the reasons set forth in this office action. Every limitation of each of the dependent claims is taught either explicitly or implicitly by the cited references. Therefore, dependent claims are not allowable.  

New Claim 29
Applicants argue that the references do not teach new claim 29 that recites “the talc particulate having a d50laser from 7.5 µm to 12.5 µm.” Jacquier in view of Nordhauser and Touyama fails to teach or suggest this combination of features and does not render the pending claims obvious.

In response to this argument, it is argued that Jacquier teaches mean diameter of the talc particulate equal to or greater than 10 µm, equal or greater than 12 µm and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./